                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                        Plaintiff,                                       8:19CR40


        vs.
                                                                         ORDER
JACKSON WILLIAMS,


                        Defendant.




       This matter is before the Court on Defendant Jackson Williams’ Motion to Review
Detention. (Filing No. 44.) The government objects to Defendant’s pretrial release. (Filing No.
45 at CM/ECF p. 2.)

       Pursuant to 18 U.S.C. § 3164(b), “trial of any person [detained] shall commence not later
than ninety days following the beginning of such continuous detention or designation of high risk
by the attorney for the Government.” Under 18 U.S.C. § 3164(c), “[f]ailure to commence trial of
a detainee as specified in subsection (b), through no fault of the accused or his counsel, or failure
to commence trial of a designated releasee as specified in subsection (b), through no fault of the
attorney for the Government, shall result in the automatic review by the court of the conditions of
release.”

       Defendant contends that review of his conditions of release is required by 18 U.S.C. §
3164(c). This argument has no merit. All continuances granted in this case were at the request of
Defendant’s counsel or the result of motions filed by Defendant, including Defendant’s request for
new counsel.
Accordingly,

IT IS ORDERED that Defendant’s Motion to Review Detention (Filing No. 44) is denied.

Dated this 9th day of October, 2019.




                                           BY THE COURT:


                                           s/ Susan M. Bazis
                                           United States Magistrate Judge




                                       2
